DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10513375. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims use interchangeable and synonymous terms such as male and female couplers in the present claim language and tongue and groove couplers in US 10513375. Please see the included claim comparison chart.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “thru opening” in claims 1, 8, 9, 10, 11, 12, 13, and 20 is used by the claim to mean “through hole.” It is also possible that the opening is distinct from a blind hole or a thru-hole. The term is indefinite because the specification does not clearly redefine the term.
For the purposes of examination, any opening or hole goes all the way through something will be assumed to meet the limitations of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2793777) in view of Gould (US 2980274).
Regarding Claim 1, Lewis discloses a cap assembly for a child resistant container, the cap assembly comprising an inner cap (12) configured to couple to a container body (10) and an outer cap (17) coupled to the inner cap. The inner cap is disposed at least partially within the outer cap and each of the inner and outer caps have a top with a top surface and a bottom surface. 
Lewis also discloses a plate (stem 24) disposed between the inner cap and the outer cap, wherein the plate is rotationally and axially fixed relative to the outer cap. A female coupler (both slot 22 and recess 23 may be considered thru-openings as the term is not specifically defined in the written description or defined in contrast to engineering terms such as “through-hole” or a “blind hole”) is coupled to the inner cap.
A male coupler (25) is coupled to the plate/stem. The female and male couplers are configured to optionally engage one another. Lewis further discloses the female coupler comprises a thru opening. 
The male coupler (25) comprises at least one side that extends upwardly or downwardly for optionally engaging the female coupler. At least a portion of the top of the outer cap is configured to optionally move among first and second positions relative to the inner cap along a central longitudinal axis of the cap assembly, the first position being farther away from the top of the inner cap than the second position. The outer cap is configured to rotate relative to the inner cap when the top of the outer cap is in the first position and the female and male couplers are configured to engage one another 
Lewis does not disclose that the inner and outer caps are metal. Rather, Lewis discloses the cap body may be made of any suitable material, such as plastic. Gould discloses a similar two-part nested cap with male and female engagement members where the inner and outer caps are made of sheet metal (Col. 2 Lines 34-41) but may also be made of plastic (Col. 3 Lines 66-70). Lewis and Gould are analogous inventions in the art of child-safety bottle caps. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Lewis to be made of sheet metal as disclosed in Gould as this represents the simple substitution of one known cap material for another that would yield only predictable results in ruggedness and low cost of the cap (Gould Col. 1 Lines 34-37). Both sheet metal and plastic are known cap materials commonly used in the art that may be easily interchanged and would be suitable for use as a cap as taught by Lewis. Furthermore, the usage of metal instead of plastic would only produce predictable results in the performance of the cap. 
Regarding Claim 2, Lewis discloses at least a portion of the male coupler is disposed beneath the top surface of the top of the inner cap within slot 23 when the couplers are fully engaged.  
Regarding Claim 3 Lewis discloses in Figure 2 at least a portion of the male coupler is disposed above the bottom surface of the top of the inner cap when the couplers are fully engaged.
Regarding Claim 4, Lewis discloses when the top of the outer cap is in the second position and the couplers are not engaged, the outer cap is adapted to rotate relative to the inner cap before the couplers engage. 
Regarding Claim 6, Lewis discloses at least a portion of the inner cap is retained within the outer cap by a radial lip (27) of the outer cap. Gould discloses a similar mechanism formed with an inwardly rolled lip (18) of the outer cap. Both these lips may be considered an obvious variation in the formation of the lip based on the type of material chosen for the cap construction. 
Regarding Claim 7, Lewis discloses the inner cap has a radial lip (26) and a height that is less than a height of the outer cap. Similarly, Gould discloses a radially outwardly rolled lip (19) of the inner cap is configured to at least optionally contact the radially inwardly rolled lip of the outer cap. Both these lips perform equivalently to maintain the inner cap within the outer cap. 
Regarding Claim 8, Lewis discloses the female coupler comprises a thru opening and wherein at least a portion of the male coupler is disposed through the thru opening when the couplers are fully engaged.
Regarding Claim 9, Lewis discloses the female coupler comprises a plurality of thru openings and the male coupler comprises a plurality of tongues (at either end of rib 25) configured to engage corresponding openings of the plurality of thru openings (Fig. 3).
Regarding Claim 10, Lewis discloses the female coupler comprises a plurality of thru openings (22, 23) and the male coupler is adapted to engage two or more of the plurality of thru openings. 
Regarding Claim 11, Lewis discloses the female coupler comprises a plurality of thru openings at least partially disposed radially outwardly from the central longitudinal axis.
Regarding Claim 12, Lewis discloses two or more of the plurality of thru openings intersect.
Regarding Claim 13, Lewis discloses two or more of the thru openings are partially perpendicular to one another.  
Regarding Claim 20, Lewis discloses a child resistant container comprising a container body (10) having a central longitudinal axis, a closed base, an open top and an exterior wall. As discussed above in Claim 1, Lewis also discloses a cap assembly configured to couple to the container body for closing the container. Gould discloses a metal cap construction. Lewis also discloses an inner cap (12) configured to couple to the container body and an outer cap (17) coupled to the inner cap, wherein the inner cap is disposed at least partially within the outer cap and wherein each of the inner and outer caps have a top with a top surface and a bottom surface. Lewis discloses a plate (24) disposed between the inner cap and the outer cap, wherein the plate is rotationally and axially fixed relative to the outer cap. Lewis discloses a female coupler (22, 23)  coupled to one of the inner cap and the plate and a male coupler (25) coupled to the other of the inner cap and the plate, the female and male couplers being configured to optionally engage one another. The female coupler includes a thru opening and the male coupler has at least one side that extends upwardly or downwardly for optionally engaging the female coupler. At least a portion of the top of the outer cap is configured to optionally move among first and second positions relative to the inner cap along the .  
Claim 1-3, 6, 7, 9-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elfline (US 3710970) in view of Gould (US 2980274).
Regarding Claim 1, Elfline discloses cap assembly for a child resistant container, the cap assembly comprising an inner cap (16) configured to couple to a container body (11) and an outer cap (17) coupled to the inner cap, wherein the inner cap is disposed at least partially within the outer cap and wherein each of the inner and outer caps have a top with a top surface and a bottom surface. Elfline also discloses a plate (40) disposed between the inner cap and the outer cap, wherein the plate is rotationally and axially fixed relative to the outer cap. Elfline discloses a female coupler (42) coupled to  the inner cap and a male coupler (41) coupled to the plate, the female and male couplers being configured to optionally engage one another. Elfline also discloses the female coupler comprises a groove having sides that extend upwardly or downwardly and the male coupler comprises at least one side that extends upwardly or downwardly for optionally engaging the female coupler. At least a portion of the top of the outer cap is configured to optionally move among first and second positions relative to the inner cap along a central longitudinal axis of the cap assembly, the first position being farther away from the top of the inner cap than the second position. The outer cap is configured to rotate relative to the inner cap when the top of the outer cap is in the first position; 
Gould discloses a similar two-part nested cap with male and female engagement members where the inner and outer caps are made of sheet metal (Col. 2 Lines 34-41) but may also be made of plastic (Col. 3 Lines 66-70). Elfline and Gould are analogous inventions in the art of child-safety bottle caps. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Elfline to be made of sheet metal as disclosed in Gould as this represents the simple substitution of one known cap material for another that would yield only predictable results in ruggedness and low cost of the cap (Gould Col. 1 Lines 34-37). Both sheet metal and plastic are known cap materials commonly used in the art that may be easily interchanged and would be suitable for use as taught by Elfline. Furthermore, the usage of metal instead of plastic would only produce predictable results in the performance of the cap. 
Regarding Claim 2, Elfline discloses at least a portion of the male coupler is disposed beneath the top surface of the top of the inner cap when the couplers are fully engaged.  
Regarding Claim 3, Elfline discloses at least a portion of the male coupler is disposed above the bottom surface of the top of the inner cap when the couplers are fully engaged.
Regarding Claim 4, Elfline discloses that when the top of the outer cap is in the second position and the couplers are not engaged, the outer cap is adapted to rotate relative to the inner cap before the couplers engage. 
Regarding Claim 6, Elfline discloses at least a portion of the inner cap is retained within the outer cap by a radially inward lip (32) of the outer cap. Gould discloses a similar mechanism formed with an inwardly rolled lip (18) of the outer cap. Both these lips may be considered an obvious variation in the formation of the lip based on the type of material chosen for the cap construction. 
Regarding Claim 7, Elfline discloses the inner cap has a radial lip (33) and a height that is less than a height of the outer cap. Similarly, Gould discloses a radially outwardly rolled lip (19) of the inner cap is configured to at least optionally contact the radially inwardly rolled lip of the outer cap. Both these lips perform equivalently to maintain the inner cap within the outer cap. 
Regarding Claim 9, Elfline discloses the female coupler comprises a plurality of grooves and the male coupler comprises a plurality of tongues configured to engage corresponding ones of the plurality of grooves.
Regarding Claim 10, Elfline discloses the female coupler comprises a plurality of grooves and the male coupler is adapted to engage two or more of grooves.
Regarding Claim 11, Elfline discloses the female coupler comprises a plurality of grooves at least partially disposed radially outwardly from the central longitudinal axis.
Regarding Claim 12, Elfline discloses two or more of the plurality grooves intersect.
Regarding Claim 20, Elfline in view of Gould discloses the limitations of Claim 1 and Elfline further discloses a container body (11) having a central longitudinal axis, a closed base, an open top and an exterior wall. 
Claims 1-6 and 9-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Filmore (US 5234118) in view of Gould (US 2980274).
Regarding Claim 1, Filmore discloses cap assembly for a child resistant container comprising: an inner cap (22) configured to couple to a container body (C) and an outer cap (21) coupled to the inner cap, wherein the inner cap is disposed at least partially within the outer cap and wherein each of the inner and outer caps have a top (23, 25) with a top surface and a bottom surface.  Filmore also discloses a plate (30 with axial wall 35 and lug 32) disposed between the inner cap and the outer cap, wherein the plate is rotationally and axially fixed relative to the outer cap by a hinge (31). 
Filmore also discloses a female coupler (pie shaped lugs 39 and spaces (S) defined by projections 36) coupled to the inner cap and a male coupler (lug 32 and radial ribs 42) coupled to the plate, the female and male couplers being configured to optionally engage one another. The female coupler comprises a groove having sides that extend upwardly or downwardly. The male coupler comprises at least one side that extends upwardly or downwardly for optionally engaging the female coupler. 
At least a portion of the top of the outer cap is configured to optionally move among first and second positions relative to the inner cap along a central longitudinal axis of the cap assembly, the first position being farther away from the top of the inner cap than the second position. This may be achieved by either pressing downwardly on 
Filmore does not disclose the inner and outer caps are made from metal. 
Gould discloses a similar two-part nested cap with male and female engagement members where the inner and outer caps are made of sheet metal (Col. 2 Lines 34-41) but may also be made of plastic (Col. 3 Lines 66-70). Filmore and Gould are analogous inventions in the art of child-safety bottle caps. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Filmore to be made of sheet metal as disclosed in Gould as this represents the simple substitution of one known cap material for another that would yield only predictable results in ruggedness and low cost of the cap (Gould Col. 1 Lines 34-37). Both sheet metal and plastic are known cap materials commonly used in the art that may be easily interchanged and would be suitable for use as taught by Filmore. Furthermore, the usage of metal instead of plastic would only produce predictable results in the performance of the cap. 
Regarding Claim 2, Filmore discloses at least a portion of the male coupler is disposed beneath the top surface of the top of the inner cap when the couplers are fully engaged as shown in Figure 4. 
Regarding Claim 3, Filmore discloses at least a portion of the male coupler is disposed above the bottom surface of the top of the inner cap when the couplers are fully engaged. 
Regarding Claim 4, Filmore discloses when the top of the outer cap is in the second position and the couplers are not engaged, the outer cap is adapted to rotate relative to the inner cap before the couplers engage. 
Regarding Claim 5, Filmore discloses at least a portion of the top of the outer cap is configured to elastically deform (at hinge 31) and the first position relative to the top of the inner cap is its rest position. 
Regarding Claim 6, Filmore discloses at least a portion of the inner cap is retained within the outer cap by a radially inward lip (27) of the outer cap. While this is not a rolled lip, Gould discloses the use of a similar rolled lip that would function identically in a cap made of a sheet metal construction. 
Regarding Claim 9, Filmore discloses the female coupler comprises a plurality of grooves and the male coupler comprises a plurality of tongues configured to engage corresponding grooves. 
Regarding Claim 10, Filmore discloses the female coupler comprises a plurality grooves and the male coupler is adapted to engage two or more of the grooves.
Regarding Claim 11, Filmore discloses the female coupler comprises a plurality of grooves at least partially disposed radially outwardly from the central longitudinal axis (Figure 5).
Regarding Claim 12, Filmore discloses two or more of grooves intersect.
Regarding Claim 14, Filmore discloses the female coupler comprises a groove that has a rotationally leading side (40 for pie shaped lugs 39 and 37 for projections 36) and a rotationally trailing side (41) in a clockwise direction and the male coupler comprises a tongue (42, 32) that has a rotationally leading side (32) and a rotationally trailing side (43) in a clockwise direction.  The leading side of the tongue is configured to engage the leading side (40, 37) of the groove for coupling the cap assembly to the container body and wherein the trailing side of the tongue is configured to engage the trailing side (41, 37) of the groove for uncoupling the cap assembly from the container body (Col. 3 Lines 59-67).
Regarding Claim 15, Filmore discloses the leading sides of the tongue and groove are disposed at a first angle and the trailing sides of the tongue and groove are disposed at a second angle. 
Regarding Claims 16, 17, and 18, while Filmore does not disclose the angles of the leading sides and trailing sides, a person having ordinary skill in the art would be capable of modifying the angles of inclined ramp 37, 40, 41, 43 and 32a to obtain predictable results of mating the male and female couplers together. 
Regarding Claim 19, Filmore discloses a first and second groove wherein the tongue is configured to skip out of the first groove and into the second groove when the cap assembly reaches a fully closed position. However, please also see the discussion in Roberts (US 3343697) Col. 5 Line 71- Col. 6 Line 6.
Regarding Claim 20, in addition to the claim limitations of Claim 1 above, Filmore discloses a container body having a central longitudinal axis, a closed base, an open top and an exterior wall. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736